DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 02/04/2020, 1-16 are pending wherein claims, claims 4-5, 13-16 are amended in a preliminary amendment and claims 1 is recited in independent form. 
Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.






Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Applicant Specification does not appear to tie the “computer program product” of claim 15 to a statutory embodiment. Therefore the "computer program product" is drawn to a non-statutory embodiments because the claim merely lists a storage medium that contains ‘executable instruction’ and with limiting the embodiments to only statutory embodiments. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.  With respect to the Applicant specification, the Specification does not limit the embodiments such that transitory embodiments are excluded. Therefore, the Applicant specification  fails to define any of the limitations used in the specified claims, therefore when the broadest reasonable interpretation of claim 15 covers non-statutory subject matter, and therefore the claim is rejected herein under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.

• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;
• Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave; 
As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product). Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category. Another example of an intangible product that does not fall within a statutory category is a paradigm or business model for a marketing company. In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1039-40 (Fed. Cir. 2009).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20170064732 to Wu (hereinafter d1) in view of United States Patent Application Publication US-20150117342 to Loehr et al (hereinafter d2).

as to the limitation “transmitting, by a device, a first scheduling request at a first time; setting, by the device, a timer from the first time prohibiting subsequent scheduling requests for a predetermined duration based on the transmission of the first scheduling request; and identifying, by the device, a trigger for a new scheduling request subsequent to the first scheduling request; and modifying the timer based on the new scheduling request” d1 discloses transmitting a first SR (see d1 Fig. 4 steps 402-404) , starting a SR prohibit timer which prohibits SR requests for a time (see d1 Fig. 4 step 406), and stopping (i.e. modifying) SR prohibit timer based on a new SR (see d1 Fig. 4 step 410) (see d1 para. 0038-0045); as to the limitation “identifying, by the device, a trigger for a new scheduling request subsequent to the first scheduling request” d1 discloses reception of a RRC message which may be construed as trigger  however, d1 does not appear to explicitly disclose identifying, by the device, a trigger for a new scheduling request subsequent to the first scheduling request, attention is directed to d2 which, in a similar field of endeavor of wireless communication (see d2 para. 0001), teaches methods, devices, systems and computer readable medium embodiments directed to SR procedure (see d1 para 0001) including  identifying a trigger for a new SR (see d2 para. 0165, 0266-0268). 

Regarding claim 2, as to the limitation “the method of claim 1, wherein modifying comprises stopping the timer” d1 in view of d2 discloses the method of claim 1 as set forth above, including modifying the timer comprises stopping the timer (see d1 Fig.4 para. 0038-0045).

Regarding claim 4, as to the limitation “the method of claim 1, wherein when the new scheduling request is triggered by higher priority data for a different scheduling request configuration that has a lower value configured for the timer, the modifying comprises stopping the timer or resetting the timer to the lower value” d1 in view of d2 discloses the method of claim 1 as set forth above, including triggering by higher priority data (see d2 para. 0179-0182, 0210-0211, 0288-0293) and stopping or resetting a timer (see d1 para. 0038-0045; d2 para. 0167).
Regarding claim 5, as to the limitation “the method of claim 1, wherein when the new scheduling request is associated with a new scheduling request configuration, the modifying comprises resetting the timer to one of the lower value, initial value, or zero” d1 in view of d2 discloses the method of claim 1 as set forth above, including resetting the timer to at least one of a lower value an initial value or zero (see d2 para. 0288-0292).
Regarding claim 10, as to the limitation “the method of claim 1, wherein the device is configured to handle the first scheduling request and the new scheduling request so that there is only one scheduling request procedure ongoing per medium access control entity regardless of how many different scheduling request configurations are associated to any logical channels with at least one pending scheduling request” d1 in view of d2 discloses the method of claim 1 as set forth above, including implementing only one SR procedure regardless of SR requests (see d2 para. 0288-0293).

Regarding claim 12, as to the limitation “the method of claim 1, wherein the device is configured to handle the first scheduling request and the new scheduling request so that the new scheduling request triggered by higher priority data than the first scheduling request stops sr-ProhibitTimer” d1 in view of d2 discloses the method of claim 1 as set forth above, including a first scheduling request and the new scheduling request so that the new scheduling request triggered by higher priority data than the first scheduling request stops sr-ProhibitTimer (see d2 para. 0293, d1 para. 0011-0012, 0043-0045).
Regarding claim 13, as to the limitation “an apparatus, comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform a process, the process comprising the method according to claim 1” d1 in view of d2 disclose a system (see d1 Fig. 1) including a device (see d1 Fig. 2) which includes at least a processor, memory, and program code stored in the memory and executed by the processor to execute the program code (see d1 para. 0010) to 
Regarding claim 14, as to the limitation “an apparatus, comprising: means for performing the method according to claim 1” d1 in view of d2 disclose a system (see d1 Fig. 1) including a device (see d1 Fig. 2) which includes at least a processor, memory, and program code stored in the memory and executed by the processor to execute the program code (see d1 para. 0010) to perform a method (see d1 Figs. 4-5) related to scheduling requests (SR) (see d1 para. 0003) and the method of claim 1 as set forth above.
Regarding claim 15, as to the limitation “a computer program product encoding instructions for performing a process, the process comprising the method according to claim 1” d1 in view of d2 disclose a system (see d1 Fig. 1) including a device (see d1 Fig. 2) which includes at least a processor, memory, and program code stored in the memory and executed by the processor to execute the program code (see d1 para. 0010) to perform a method (see d1 Figs. 4-5) related to scheduling requests (SR) (see d1 para. 0003) and the method of claim 1 as set forth above.
Regarding claim 16, as to the limitation “a non-transitory computer-readable medium encoded with instructions that, when executed in hardware, perform a process, the process comprising the method according to claim 1” d1 in view of d2 disclose a system (see d1 Fig. 1) including a device (see d1 Fig. 2) which includes at least a processor, memory, and program code stored in the memory and executed by the processor to execute the program code (see d1 para. 0010) to perform a method (see d1 Figs. 4-5) related to scheduling requests (SR) (see d1 para. 0003) and the method of claim 1 as set forth above.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over d1 in view of d2 in view of United States Patent Application Publication US-20180368167 to Kim et al (hereinafter d3). 
Regarding claim 6, as to the limitation “The method of claim 1” d1 teaches techniques embodied as a system (see d1 Fig. 8 and 9) including a user equipment and base station (i.e. radio node) (see (see d1 Figs. 5/6) wherein devices contain a computer readable medium storing instructions which when executed cause the device to perform the functions of a method (see d1 para. 0008-0009);
as to the limitation “wherein modifying comprises the predetermined duration the timer prohibits scheduling request based on both the first scheduling request trigger and new scheduling request trigger, which is the shortest periodicity of the scheduling request configurations that are usable for all the logical channels that triggered the first scheduling request and the new scheduling request” d1 in view of d2 discloses the method of claim 1 as set forth above as well as modifying comprises the predetermined duration the timer prohibits scheduling request based on both the first scheduling request trigger and new scheduling request trigger (see d1 para. 0038-0047 ; however, d1 does not appear to explicitly disclose, attention is directed to d2 which, in a similar field of endeavor of wireless communication (see d2 para. 0002), teaches methods, devices, systems and computer readable medium embodiments directed to identifying SR configuration information corresponding to the highest priority LCH and transmitting, to a base station, an SR based on the identified SR configuration information; including scheduling request trigger and 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of scheduling request trigger and new scheduling request trigger, which is the shortest periodicity of the scheduling request configurations that are usable for all the logical channels that triggered the first scheduling request and the new scheduling request as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to  improve efficiency in transmitting a scheduling request in a 5G communication systems (see d3 para. 0012-0017)s is suggested by d3.  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily apply the known techniques of d3 to the implementation of d1, to yield the predictive result of improving efficiency, wherein both techniques were known and used as of the effective filing date, without undue experimentation and without changing the function thereof. It is also noted that many of the noted sections of d3 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d3 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually.

Regarding claim 8, as to the limitation “the method of claim 7, wherein the device is configured to handle the first scheduling request configuration and the second scheduling request configuration so that, when a logical channel assigned to a logical channel group lacks a mapping restriction, a scheduling request triggered by the logical channel is permitted to use any scheduling request configuration” d1 in view of d2 in view of d3 disclose when a logical channel assigned to a logical channel group lacks a mapping restriction, a scheduling request triggered by the logical channel is permitted to use any scheduling request configuration (see d3 para. 0280-0283).
Regarding claim 9, as to the limitation “the method of claim 7, wherein the device is configured to handle the first scheduling request configuration and the second scheduling request configuration so that a scheduling request mapping restriction is only applicable to a regular buffer status report triggered by higher priority data arrival as distinct from a scheduling request triggered by buffer status report retransmission” d1 in view of d2 in view of d3 discloses scheduling request mapping restriction is only applicable to a regular buffer status report triggered by higher priority data arrival as distinct from a scheduling request triggered by buffer status report retransmission (see d2 para. 0294-0295; d3 para. 0280-0283).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200275468 A1 discloses configuring a scheduling request, a terminal device, and a computer storage medium. The method comprises : configuring a scheduling request transmission prohibiting timer, wherein the scheduling request transmission prohibiting tinier is used for prohibiting transmission of scheduling requests on configuration parameters of all the scheduling requests mapped by a logical channel within an effective period; configuring a scheduling request counter, wherein the scheduling request counter is used for increasing, when the scheduling requests are transmitted in the configuration parameters of at least one scheduling request mapped by the logical channel, all count valves thereof.
US 20180324635 A1 to Babaei; Alireza et al. discloses a first SR resource corresponding to a first logical channel corresponding to first transmission duration(s) up to a first value; and a second SR resource corresponding to a second logical channel corresponding to second transmission duration(s) up to a second value. An SR is triggered in response to uplink resources not being available for transmission of a triggered BSR, where the triggered BSR is in response to uplink data becoming available for one of the first logical channel or the second logical channel. The SR is transmitted via an SR resource that corresponds to a logical channel that triggered the BSR. The base station receives an uplink grant for transmission of transport block(s) in a transmission duration that corresponds to the one of the first logical channel or the second logical channel.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./NATHAN S TAYLOR/Primary Examiner, Art Unit 2643